Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-15 and 20-26 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches touch sensitive audio-visual input/output device comprising:  
 an internal core comprising: 
an outer housing; 
a controller, the controller associated with at least one processor and at least one memory store; 
at least one light emitter associated with the controller; 
at least one audio output component associated with the controller; and 
at least one actuator provided relative to the housing and associated with the controller and configured to transmit touch inputs to the controller to control operation of the device; 
wherein the controller, the at least one light emitter, the at least one audio output component and the at least one actuator are provided within the outer housing, and wherein the outer housing of the internal core has a plurality of flexible wings each overlying the at least one actuator to transmit touch input to the at least one actuator, and 
ii. a flexible, translucent outer casing for at least partially enclosing the internal core, wherein the outer casing is removable from the internal core.  
Claims 2-15 and 20-26 are allowed for being dependent upon aforementioned independent claim 1.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624